OPINION — AG — ** COUNTY CLERK — DUAL OFFICE — JUDGE ** QUESTION(1): WHETHER OR NOT THE COURT CLERK IS CLERK OF THE COUNTY WHETHER THE COUNTY JUDGE IS SITTING AS AN EXAMINING MAGISTRATE, AS A JUVENILE JUDGE, OR SITTING AS A JUDGE TRYING MISDEMEANOR CASES ?, QUESTION(2): WHETHER OR NOT THE COUNTY COURT STENOGRAPHER HAS AUTHORITY TO FILE COMPLAINTS, PRAECIPES FOR SUBPOENAS, PLEAS, WARRANTS, ETC. ? — SEE OPINION JUNE 30, 1949 WHICH STATES: " IT FOLLOWS FROM THE AUTHORITIES CITED THAT THE COURT CLERK IS CLERK OF THE COUNTY COURT REGARDLESS OF WHETHER THE COUNTY JUDGE IS SITTING AS AN EXAMINING MAGISTRATE, AS JUVENILE JUDGE, OR SITTING AS JUDGE TRYING MISDEMEANOR CASES . . . THE COURT CLERK HAS THE SOLE POWER AND AUTHORITY TO FILE COMPLAINTS, ETC., . . . " (JURISDICTION, AUTHORITY, COURT CLERK, DUTIES) CITE: 20 O.S. 272 [20-272], 19 O.S. 221 [19-221] (SAM H. LATTIMORE)